Title: Meeting of the Commissioners of the Sinking Fund, [14 December 1792]
From: Commissioners of the Sinking Fund
To: 



[Philadelphia, December 14, 1792]

At a meeting of the trustees of the sinking fund, on the 14th day of December, 1792,
Present: The Vice President, the Secretary of State, and the Attorney General.
The Secretary of the Treasury having informed the Board that he held one hundred thousand dollars at their disposal:
Resolved, That the said sum of one hundred thousand dollars be invested in stock, according to the limits prescribed by the last resolution of the Board; that the money be employed either in Philadelphia or New York, or both; and that Samuel Meredith, the Treasurer of the United States, be the agent at Philadelphia, and that the cashier of the Office of Discount and Deposite at New York, be the agent there.
